Title: Specifications for a Dwelling House, [1757–1775]
From: Franklin, Benjamin
To: 


Obviously written in England, this document cannot otherwise be certainly dated. Apparently Franklin contemplated having an English architect prepare plans for a “model home” in Philadelphia suitable for “Tradesmen and People of moderate Circumstances.” His description of the land on which it was to be built most nearly fits the lot on the north side of Mulberry (Arch) Street, between that street and Apple Tree Alley, and near Fifth Street, which he had acquired from Christopher and Mary Thompson, Aug. 1, 1741, although the deed shows that lot to have been 140 ft. deep, not 180 ft. as Franklin seems to have remembered it when preparing these specifications. Nothing has been found relating to the actual building of such a “Pattern House.” It is clearly not the dwelling he built for himself in 1764–65.
 
[1757–1775]
Mr. Franklin’s Piece of Ground on which he proposes to Build a Dwelling House for a small Family is 22 feet wide, 180 feet deep, fronting to the South at one End on a Street that is 80 feet wide, and at the other to the North on an Alley 20 feet wide.
The Ground is dry, being Loom, Sand and Gravel. We dig about 30 feet before we come to Water, in making Wells; Our Supply of Water is from Wells or Rain Water sav’d in Tubs.
Our Materials for Building are, exceeding good well-burnt red Bricks, Stone Lime that with River Sand makes a very good and hard Mortar, Pine or Oak Boards and Timber; we have a Coarse Stone for Foundations and Cellar Walls; We have Marble for Slabs and Chimney Pieces, and two or three kinds of coarser Freestone which are rather hard to work. Iron we have, and People to work it; but our Glass and Lead are from England.
The Plan of a House is desired, to be erected on the South Front of the Ground; to have 3 Stories besides the Offices under the Ground Floor and the Garrets; in which Plan, Regard is to be had chiefly to these Particulars, Convenience, Security against Fire, and Cheapness; so that it may be considered as a kind of Pattern House by future Builders, within the Power of Tradesmen and People of moderate Circumstances to imitate and follow.
